Citation Nr: 1100854	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  97-27 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to an extraschedular evaluation for low back 
strain with degenerative changes, currently evaluated as 40 
percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

(The matter of whether the Veteran was properly declared 
vocationally rehabilitated in November 2008, under Chapter 31, 
Title 38, of the United States Code is the subject of a 
concurrently but separately issued Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1995.

These matters come on appeal before the Board of Veterans' 
Appeals (Board) from October 1996 and November 2008 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an October 1996 rating decision, the RO denied service 
connection for abdominal pain and granted service connection for 
a low back condition and assigned a 0 percent (noncompensable) 
evaluation effective September 17, 1996. The Veteran's claims 
file was transferred to the RO in Wichita, Kansas. In a September 
1998 rating decision, the RO in Wichita, Kansas granted an 
increased 10 percent evaluation for a low back condition 
effective September 17, 1996. In an October 2001 rating decision, 
the RO granted an increased 20 percent evaluation for low back 
strain with degenerative changes effective September 17, 1996.
Thereafter, the Board issued a decision in June 2003 which (1) 
denied the appellant's claim of entitlement to service connection 
for an abdominal disorder, (2) granted a schedular increase from 
20 percent to 40 percent for the appellant's service-connected 
low back disorder and (3) denied the appellant an extraschedular 
disability rating for his service-connected low back disorder 
pursuant to the provisions of 38 C.F.R. § 3.321 (b)(1).  The June 
2003 Board decision also referred the issue of entitlement to a 
TDIU to the RO for appropriate action.  The appellant appealed 
the Board's June 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC). In a January 2007 
memorandum decision, the Court affirmed in part and vacated in 
part the Board's June 2003 decision.

In light of the January 2007 CAVC memorandum decision and the 
instructions set forth therein, the Board remanded the case to 
the RO for further development in May 2008 and March 2010.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the claims file.

The issues of entitlement to entitlement to service connection 
for a gastrointestinal disability and entitlement to a TDIU, as 
well as referral of the issue of entitlement to an extraschedular 
evaluation for low back strain with degenerative changes to the 
Director of Compensation and Pension Service for consideration, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is competent evidence of record that the Veteran's low back 
disability markedly interferes with his employability, which 
warrants referral of his claim to the Director of Compensation 
and Pension Service for consideration of an extraschedular 
rating.

CONCLUSION OF LAW

The criteria for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating for 
the service-connected low back disability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).
The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable decision on 
a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In light of the decision herein granting a referral to the 
Director of Compensation and Pension for consideration of an 
extraschedular evaluation, the Board finds that any errors with 
regard to the VCAA duties to notify and/or assist are harmless.  
Consequently, the case is ready for appellate review.

Legal Analysis

The Veteran contends that his low back disability markedly 
interferes with his employability.  Such disability is his only 
service-connected disability.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  This contemplates a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321.

The record shows that the Veteran has been service-connected for 
his low back disability since September 1996.  Clinical evidence 
of record shows that the Veteran has been placed on physical 
restrictions as a result of his low back disability.  For 
example, in April 1998 and July 1998 statements, the Veteran's 
doctor indicated that the Veteran had chronic low back pain and 
that it was advisable that he avoided long distance running or 
long time standing and could not engage in work requiring weight 
lifting.  In January 2003, the Veteran's employer, York 
International, indicated that due to pre-existing (VA), personal 
back problems, the Veteran's work status was permanently 
modified.  He was restricted from lifting or carrying more than 
12 pounds, bending or stooping, or repetitive lifting or 
stooping.  It was also indicated that the Veteran was limited to 
occasional bending and repetitive lifting (1/3 of the day).  In a 
February 2003 statement, the Veteran's private doctor indicated 
that it was advised that the Veteran avoid jobs/duties that 
required bending of his back and heavy weight lifting (limitation 
of weight lifting to less than 12 lbs) and that his condition was 
permanent.  A December 2008 VA examination report also shows that 
the Veteran's low back disability would preclude employment 
requiring heavy lifting, frequent bending, long periods of 
standing or carrying of objects greater than 35-40 pounds and 
that if he found employment with such requirements, then it was 
likely that the Veteran's back injury would deteriorate.  The 
examiner also indicated that for employment opportunities which 
required sitting for prolonged periods of times, the Veteran 
should be allowed to stand and stretch out every 30 minutes.

In a February 2003 letter, York International's (the Veteran's 
employer) Human Resources Supervisor determined that it did not 
have any position within its manufacturing facility that could 
safely accommodate the Veteran's restrictions and, therefore, did 
not have any work for him.  The record also shows that in March 
2003 the Veteran was determined to be entitled to benefits under 
VA's Vocational Rehabilitation Program.  The Board notes that 
entitlement to such benefits is only warranted if VA finds that a 
veteran has a serious handicap employment (i.e. that a service-
connected disability is the cause of serious problems in getting 
or keeping suitable jobs).

Therefore, under the circumstances, the Board concludes that the 
Veteran's low back disability presents the requisite exceptional 
or unusual disability picture through marked interference with 
employment above and beyond that contemplated by the current 40 
percent schedular evaluation.  To this extent, the claim is 
granted.

The Board does not have the authority to assign an extraschedular 
disability rating in the first instance.  Floyd v. Brown, 9 Vet. 
App 88 (1996).  In the REMAND portion of this decision, the Board 
will direct the RO to refer the matter to the VA Director of 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.


ORDER

As plausible competent evidence has been identified in the record 
that the veteran's low back disability is productive of marked 
interference with employment, not contemplated in the current 
schedular evaluation, referral of the claim to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating is granted.


REMAND

As noted above, the Board has found that plausible competent 
evidence has been identified in the record that the veteran's low 
back disability is productive of marked interference with 
employment, not contemplated in the current schedular evaluation.  
However, the Board is precluded from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) or 38 C.F.R. § 4.16(b) in 
the first instance.  Rather, the proper course is to refer the 
matter to the Director of Compensation and Pension Service.  As 
such the Board finds that the issue of entitlement to an 
extraschedular evaluation for low back strain with degenerative 
changes, currently assigned a 40 percent schedular rating, should 
be referred to the Director of Compensation and Pension Service 
for consideration of an extraschedular rating.

The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
consideration.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for entitlement to service 
connection for a gastrointestinal disability, the Veteran's 
service treatment records show that between 1989 and 1993, the 
Veteran complained of, and was treated for, gastrointestinal 
symptomatology including, a dull stomach ache with accompanying 
vomiting, abdominal pain, cramps, nausea, constipation, and 
diarrhea.  A November 1992 service treatment record shows that 
the Veteran was diagnosed with gastroenteritis.  With respect to 
a current disability, post-service treatment records, including 
January 1998 and June 2001 VA examination reports show that the 
Veteran has complained of experiencing various gastrointestinal 
symptomatology, including, constipation, flatulence, reflux, and 
abdominal (epigastric pain) and has been diagnosed with 
gastroenteritis, gastritis, and gastroesophageal reflux disease 
(GERD).  The Veteran contends that his current gastrointestinal 
disabilities are related to his in-service gastrointestinal 
symptomatology.  The record also shows that the Veteran contends 
that his current gastrointestinal disability is due to, or 
aggravated by his service-connected low back disability, 
specifically, the medication that he uses to treat such 
disability.  However, the record does not show that any pertinent 
VA examination has specifically addressed the Veteran's 
contentions.  Therefore, the Board finds that the claim must be 
remanded to obtain a VA examination and opinion as to the nature 
and etiology of the Veteran's current gastrointestinal 
disability.

The matter of entitlement to service connection on a secondary 
basis for the Veteran's gastrointestinal disability has not been 
adjudicated nor developed for appellate consideration.  However, 
the Board finds that the secondary service-connection issue is 
inextricably intertwined with the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as well 
as 38 U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should be 
informed as to the information and evidence 
necessary to substantiate his claim for 
service connection for a gastrointestinal 
disability, to include as secondary to  a  
service-connected low back disability, as 
well as entitlement to a TDIU, including 
which evidence, if any, the Veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  
Additionally, the Veteran should be advised 
of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date in 
the event of award of the benefit sought.

2.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
service-connected low back and 
gastrointestinal disabilities since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.
	
3.  Thereafter, the Veteran should be 
afforded a VA examination by the 
appropriate specialist to determine the 
nature and etiology of any current 
gastrointestinal disability.  All necessary 
tests should be performed.  All current 
gastrointestinal disabilities should be 
identified.  

The examiner should be requested to furnish 
an opinion as to whether it is at least as 
likely as not that any currently diagnosed 
gastrointestinal disability is related to 
any incident of service including the 
documented complaints of vomiting, 
abdominal pain, cramps, nausea, 
constipation, and diarrhea, as well as the 
diagnosis of gastroenteritis in November 
1992.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed 
gastrointestinal disability is proximately 
caused or aggravated by the Veteran's 
service-connected low back disability, to 
include the medications (including Lortab) 
that have used to treat such condition.  

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

4.  Thereafter, the RO should refer the 
issue of entitlement to an extraschedular 
evaluation for low back strain with 
degenerative changes to the Director of 
Compensation and Pension Service for 
adjudication, and after undertaking any 
other indicated development, adjudicate in 
a formal rating decision the issues of 
entitlement to service connection for a 
gastrointestinal disability, to include as 
secondary to service-connected low back 
disability, and entitlement to TDIU.  If 
any benefit sought remains denied, the RO 
should issue the Veteran and his 
representative a supplemental statement of 
the case, to include the laws and 
regulations applicable in adjudicating 
service connection for a disability as 
secondary to service-connected disability, 
and entitlement to TDIU, and afford the 
Veteran and his representative the 
appropriate opportunity to respond.  The 
Veteran must be advised that a timely 
substantive appeal must be received as to 
the secondary service connection matters in 
order to warrant appellate consideration.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


